Citation Nr: 0912376	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of bilateral 
eye injury, diagnosed as dry eye syndrome.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 until August 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.

The Veteran applied for service connection for a bilateral 
eye disability in January 2003.  That claim was denied in a 
rating decision issued in July 2003.  The Veteran submitted a 
timely notice of disagreement in September 2003 which was 
followed by a statement of the case (SOC) issued by the RO in 
March 2004.  The Veteran then filed an untimely VA form-9 in 
July 2004 and the July 2003 rating decision became final.  In 
a letter sent from VA dated August 2004, the Veteran was 
informed that VA had accepted his Form-9 as a request to 
reopen the claim.  The RO issued a new rating decision in 
January 2005, from which the Veteran filed a timely appeal in 
May 2005.  The RO issued an SOC in March 2006 and the Veteran 
perfected his appeal to the Board with the submission of a VA 
Form 9 later that month.  

In March 2008, the Board essentially waived the timeliness 
requirement for the substantive appeal received in July 2004, 
such that the July 2003 initial rating action remains the 
active rating on appeal.  Further, the Board remanded the 
case to the RO for additional evidentiary development.  
Following a readjudication and issuance of a supplemental 
statement of the case by the RO in August 2008, the issue is 
again  before the Board.

 
FINDINGS OF FACT

1.  The Veteran suffered an eye injury while in active 
service.

2.  The Veteran currently suffers from a diagnosed eye 
disability.

3.  Competent medical evidence of record indicates a causal 
relationship between the in-service events and the Veteran's 
currently diagnosed eye disability.




CONCLUSION OF LAW

The Veteran's eye disability was incurred in active service. 
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008) ; 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Discussion

The Veteran is claiming entitlement to service connection for 
a bilateral eye disability.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

More generally speaking, service connection requires that 
there be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See, 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

In the present case, the Veteran contends that his currently 
diagnosed dry eye syndrome was incurred as a result of active 
service.  Specifically, in a January 2002 statement, he 
contends that his eyes were injured while serving in Germany.   

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records reflect treatment 
in April 1982 for a laceration to the left eye.  

The post-service medical evidence indicates treatment for dry 
eyes beginning in September 1999.  He was subsequently 
diagnosed with dry eye syndrome in December 1999 and, as the 
record reflects, has been receiving medical treatment for 
that disorder since that time.

Based on the above, the evidence of record demonstrates in-
service eye treatment, and further demonstrates current eye 
disability.  The remaining question for consideration, then, 
is whether there is a causal relationship between the two.  
In this regard, a November 2004 letter written by the 
Veteran's private care physician, Dr. S.C., indicates that 
the April 1982 in-service injury may have been a contributing 
factor to his current disability.  In addition, following a 
review of the Veteran's C-file, an August 2008 VA examiner 
concluded that the Veteran's bilateral eye disability is at 
least as likely as not causally related to service.  

The Board acknowledges that an earlier April 2008, VA 
examination contained a contrary opinion, that the Veteran's 
current disability was not likely related to active service.  
However, that opinion only addressed causation as to the 
narrow question of radiation exposure.  Furthermore, the 
April 2008 examiner's report contains no supporting 
rationale.  For these reasons the Board finds that the above 
VA examination is of limited probative value.  In so finding, 
it is noted that the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, the Board may appropriately favor the 
opinion of one competent medical authority over another. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

In sum, the evidence of record demonstrates an in-service eye 
injury, with a continuity of complaints and treatment 
following discharge. The evidence further contains competent 
findings linking the residuals to the in-service injury and 
the weight of competent evidence does not refute such a 
causal relationship. Thus, resolving any doubt in the 
Veteran's favor, a grant of service connection is warranted 
here. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for dry eye syndrome is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


